Citation Nr: 1145120	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO. 07-00 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a bilateral knee disorder. 

2. Entitlement to service connection for a bilateral knee disorder.

3. Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran had active service from October 1973 until April 1975. 

This matter originally came before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which, in pertinent part, denied a claim for service connection for hepatitis C and determined that new and material evidence was not received to reopen the claim for service connection for a bilateral knee disorder. This matter has since been transferred to the VARO in Roanoke, Virginia. 

This matter was previously before the Board in July 2010, at which time the current claims were remanded for additional development. The Board directed the RO/AMC to obtain for the record copies of the Veteran's Social Security Administration (SSA) records and to provide appropriate notice for the claim to reopen with new and material evidence. The RO/AMC has associated the requested records and appropriate notice has been provided.

The issues of entitlement to service connection for a bilateral knee disorder and hepatitis C are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. A final May 2003 rating decision denied a claim for service connection for a bilateral knee disorder, finding that the Veteran's knee pain was not related to service. 

2. The evidence associated with the claims file since the May 2003 final denial relates to an unestablished fact necessary to substantiate the claim for service connection for a bilateral knee disorder. 

CONCLUSIONS OF LAW

1. The May 2003 rating decision is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2. Evidence received since the May 2003 rating decision is new and material; the claim of entitlement to service connection for a bilateral knee disorder is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the claim for service connection for a bilateral knee disorder. In view of the Board's decision to reopen the veteran's claim, a discussion of VA's duties to notify and assist with regard to that claim is unnecessary.

Bilateral Knee Disorder New and Material Evidence Claim

The Veteran currently contends that his service-connected right hip and lumbar spine disabilities caused his current bilateral knee disorder.

Under applicable law, service connection is granted if the evidence establishes that coincident with his service, the Veteran incurred a disease or injury, or had a preexisting injury aggravated, in the line of duty of his active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for certain chronic diseases, including arthritis, when such disease is manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. If there is no showing of a chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). Service connection can also be found for any disease diagnosed after discharge, if the evidence establishes it was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection requires: (1) medical evidence of a current disability, (2) medical evidence, or lay testimony in some cases, that the injury or disease was incurred or aggravated during service, and (3) medical evidence of a nexus between the current disability and the in-service injury or disease. Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection can also be granted when a disability is the proximate result of or due to a service-connected disease or injury. 38 C.F.R. § 3.310(a). See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 (1993). Additionally, the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a). Allen v. Brown, 7 Vet. App. 439, 448 (en banc). Establishing service connection on a secondary basis therefore requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused by or aggravated by a service connected disability. Id.

In his original August 2002 claim, the Veteran essentially claimed that he had a bilateral knee disorder due to service. The RO denied service connection for that disorder in a May 2003 rating decision, which found that the record did not indicate a knee disorder in service and that there was no evidence linking the Veteran's complaints of knee pain to his military service.  At the time, the Veteran did not have a diagnosed knee disorder and the RO did not find his complaints of pain to be related to any aspect of service.  The Veteran did not file a Notice of Disagreement and the rating decision became final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010). 

The RO received the Veteran's petition to reopen the claim in August 2005.  In so doing, the Veteran raised a new assertion, claiming that he now has a knee problem secondary to his service-connected hip and back disorders. 

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted. 38 U.S.C.A. § 5108 ; 38 C.F.R. § 3.156(a) ; see also Hodge v. West, 155 F.3d 1356   (Fed. Cir. 1998). 

New evidence is existing evidence not previously submitted to agency decision makers. Material evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

In evaluating an application to reopen a claim for service connection, the Board examines the evidence submitted since the last final disallowance of the claim. Evans v. Brown, 9 Vet. App. 273, 285 (1996). For purposes of the new and material evidence analysis, the credibility of the evidence is presumed. Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

Since May 2003, the RO received the following evidence: VA outpatient treatment records showing continued treatment for a bilateral knee disorder, including a June 19, 2008 VA x-ray indicating minimal degenerative spurring of the lower pole of each patella. 

The Board concludes that the evidence received since the last final disallowance of the claim is new, as it has not been previously considered. The evidence is material because it shows a current diagnosis of a bilateral knee disorder, specifically arthritis. The Veteran did not have a diagnosed knee disorder at the time of the last final RO denial of the claim in 2003. 

The Veteran has presented evidence of a bilateral knee disorder and he has presented a new theory of entitlement to service connection, the assertion that his bilateral knee disorders are secondary to his service-connected right hip and lumbar spine disabilities. While the claim for service connection is not established, the newly received evidence need only help prove one unestablished element of a current disability to qualify as new and material evidence to reopen the claim.  Here, the new evidence is in the form of a current diagnosis of a knee disorder. Shade v. Shinseki, 24 Vet. App. 110, at 120 (2010). Accordingly, the Board finds that the claim for service connection for a bilateral knee disorder shall be reopened. 

  
ORDER

New and material evidence having been submitted, the claim for entitlement to service connection for a bilateral knee disorder is reopened. The appeal is granted to this extent only. 


REMAND

The Veteran essentially contends that he has a bilateral knee disorder due to service, or, that it developed secondary to his service-connected right hip and lumbar spine disabilities. The Veteran also contends that he has had hepatitis C since service and that he was exposed to it while working as a hospital corpsman in Germany. In his January 2007 VA Form 9, he also claimed that he and his brother both served in Germany and that they both have hepatitis C, and thus should be granted service connection. The Veteran's Report of Separation from Active Duty, DD 214, indicates that he was a medical corpsman.

In McLendon v. Nicholson the Court held that the Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i). The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold. McLendon, 20 Vet. App. at 83.

The duty to assist under 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4) is triggered when it is necessary to obtain an examination to make a decision in the case. Factors to consider in determining whether an examination is necessary include whether there is evidence of a current disability, and whether there is evidence that the disability may be associated with the appellant's military service or another service-connected disability but there is not sufficient medical evidence to make a decision on the claim. See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

With regard to the bilateral knee claim, the record indicates that the Veteran has a current diagnosis of bilateral knee degenerative changes, per a June 2008 VA x-ray. There is also evidence indicating that the Veteran's service-connected disabilities my affect his gait.  A June 2008 VA x-ray noted that the Veteran had a history of hip pain that affected his gait. VA has not provided the Veteran a medical examination with the goal of determining the likelihood that his service-connected disabilities have caused or aggravated his bilateral knee disorder.  Such an examination is necessary given the evidence of record.

With regard to the hepatitis C claim, this case presents certain medical questions which should receive clarification from a medical professional.  An examination with request for a medical opinion are in order.  See Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions). 

On an April 2007 VA medical record, it was noted that the Veteran had a liver biopsy and was diagnosed with chronic hepatitis (hepatitis C).

The Board notes that shortly following the Veteran's discharge from service, he received a VA examination in May 1976. At that time, the Veteran reported that he had recent exposure to a hepatitis patient, had liver function tests and complained of weakness and loss of appetite. The May 1976 VA examiner appears to have performed several laboratory tests on the Veteran. The examiner found no evidence of hepatitis at that time. The Board notes that testing for hepatitis C was not available until decades after the 1976 examination, however, the record does not contain any medical commentary as to whether those 1976 test results show that it is likely the Veteran had had what is now known as hepatitis C at that time. 
 
Additionally, if the May 1976 VA examination does not indicate that the Veteran had hepatitis C at that time, a VA examination is also necessary to obtain a medical opinion as to the likelihood that the Veteran developed hepatitis C as a result of inservice risk factors (such as his time as a medical corpsman) as opposed to risk factors that occurred after separation from service. VA medical providers have repeatedly found the Veteran to have numerous post-service risk factors for hepatitis C. The report from a January 2003 VA consult noted risk factors of intravenous drug use, tattoos, piercings, possibly nasal cocaine, and sexual transmission. A July 29, 2005 VA consult noted a piercing, past intravenous drug use, nasal cocaine use, and indicated a history of the sexually transmitted disease of gonorrhea.  A great number of these risk factors, including drug use, tattoos, and piercing occurred post-service.

The Board also notes that the last VA medical records associated with the claims file were from September 2008 and that the record indicates that the Veteran receives continuing treatment from VA. VA must assist a claimant in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). Any VA medical records not already associated with the claims file should be obtained for review.

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC shall request and obtain any VA medical records not already associated with the claims file, including records from September 2008 to the present. If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

2. After any unassociated records have been associated with the claims file, the RO/AMC should schedule the Veteran for a VA orthopedic examination to determine the current diagnosis and etiology of the claimed bilateral knee disorders. 

The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. 

The VA examiner is requested to:

1) Provide a diagnosis of all current conditions involving both knees, to include clarifying whether the Veteran presently has a diagnosed knee disorder, including arthritis, of each knee. 

2) Opine as to whether the Veteran's diagnosed disabilit(ies), of each knee, at least as likely as not (50 percent or greater probability) was/were incurred during the Veteran's military service, taking into consideration in-service medical documentation as well as all relevant assertions of in-service injury. 

The fact that symptoms or treatment may not have been documented during service or in the first post service year is not fatal to the Veteran's claim, especially when other evidence may show a link to service.

3) Opine as to whether the Veteran's diagnosed disabilit(ies), of each knee, at least as likely as not (50 percent or greater probability) was/were incurred due to or aggravated by his service-connected right hip disability and/or lumbar spine disability. 

The examiner should include in the examination report the rationale for any opinion expressed. However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion. 

3. After any unassociated records have been associated with the claims file, the RO/AMC should schedule the Veteran for a VA Liver, Gall Bladder & Pancreas Examination to determine the etiology of the claimed hepatitis C. 

The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. 

The VA examiner is requested to:

1) Opine as to whether the findings on the March 1976 VA examination and test results show that it is at least as likely as not (50 percent or greater probability) that the Veteran had had what is now known as hepatitis C at that time.

2) Opine as to whether the Veteran's diagnosed hepatitis C at least as likely as not (50 percent or greater probability) was incurred due to his inservice risk factors, such as service as a medical corpsman, or his post-service hepatitis risk factors of intravenous drug use, tattoos, piercings, possibly nasal cocaine, and sexual transmission.

The Veteran has provided credible testimony of past exposure to a hepatitis patient. 

The fact that symptoms or treatment may not have been documented during service or in the first post service year is not fatal to the Veteran's claim, especially when other evidence may show a link to service.

The examiner should include in the examination report the rationale for any opinion expressed. However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion. 

4. When the development requested has been completed, the case shall again be reviewed by the RO/AMC and the claims readjudicated on the basis of the additional evidence. If any benefit sought is not granted, the Veteran shall be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice. However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


